Exhibit 10.5(D) THIRD AMENDMENT TO LEASE This THIRD AMENDMENT TO LEASE (this "Third Amendment") is made and entered into as of the 11 day of November, 2016, by and between HCP LS REDWOOD CITY, LLC, a Delaware limited liability company ("Landlord"), and ONCOMED PHARMACEUTICALS, INC., a Delaware corporation ("Tenant"). r e c i t a l s : A.Landlord (as successor in interest to Slough Redwood City, LLC) and Tenant are parties to that certain Lease dated May 30, 2006 (the "Original Lease"), as amended by that certain First Amendment to Lease dated November, 2006 (the "First Amendment"), that certain Acknowledgement of Rent Commencement Date dated as of March 9, 2007 ("Commencement Letter"), and that certain Second Amendment to Office Lease dated December 22, 2010 (the "Second Amendment") pursuant to which Lease Tenant leases from Landlord approximately 45,690 rentable square feet of space (the "Existing Premises") consisting of the entire building (the " 800 Building") located at 800 Chesapeake Drive, in the Britannia Seaport Centre in Redwood City, California.The Original Lease, the First Amendment, the Commencement Letter and the Second Amendment are, collectively, the "Lease." B.Landlord and Tenant desire (i) to extend the Lease Term of the Lease, (ii)to expand the Existing Premises to include that certain space consisting of approximately 22,750 rentable square feet of space consisting of space on the first (1st) floor of the building (the "900 Building") located at 900 Chesapeake Drive, in the Britannia Seaport Centre in Redwood City, California (the "Expansion Premises"), as delineated on Exhibit A attached hereto and made a part hereof, and (iii)to make other modifications to the Lease, and in connection therewith, Landlord and Tenant desire to amend the Lease as hereinafter provided. a g r e e m e n t : NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1.Capitalized Terms.All capitalized terms when used herein shall have the same meaning as is given such terms in the Lease unless expressly superseded by the terms of this Third Amendment. 2.Modification of Premises.Effective as of the date (the "Expansion Commencement Date") which is the earlier to occur of (i) the date upon which Tenant first commences to conduct business in the Expansion Premises and (ii) the Target Commencement Date (as defined below), Tenant shall lease from Landlord and Landlord shall lease to Tenant the Expansion Premises.The “Target Commencement Date” shall mean June 1, 2018; provided, however, if Landlord fails to deliver possession of the Expansion Premises to Tenant on or before the Target Delivery Date (as defined below), then the Target Commencement Date shall be extended beyond June 1, 2018, by one (1) day for each day delivery of possession of the 761257.05/WLA 183305-00010/3-9-17/gjn/gjn HCP LS Redwood City, LLC [Third Amendment] [Oncomed Pharmaceuticals, Inc.] Expansion Premises to Tenant is delayed beyond the Target Delivery Date.Landlord and Tenant hereby acknowledge that the Expansion Premises shall be occupied by a third-party tenant (the "Third Party") pursuant to a lease to be entered into between Landlord and such Third Party (the "Third-Party Lease").Such Third-Party Lease shall contain an unconditional right of Landlord to terminate the Third-Party Lease.In the event Tenant shall lease the Expansion Premises (either via delivery of the "Expansion Confirmation Notice" (as that term is defined in Section 7 below) or if Tenant fails to deliver the "Expansion Termination Notice" (as that term is defined in Section 7 below)) Landlord shall cause the Third-Party Lease to terminate on or prior to the Target Delivery Date (by exercise of the right to terminate or otherwise), but Landlord's ability to deliver the Expansion Premises to Tenant is expressly conditioned upon the full vacation and surrender of the Expansion Premises by the Third Party to Landlord.Provided that Landlord has caused the Third-Party Lease to terminate on or before the Target Delivery Date (by exercise of the right to terminate or otherwise), if Landlord is unable for any reason to deliver possession of the Expansion Premises to Tenant on or before the Target Delivery Date, then Landlord shall not be subject to any liability for its failure to do so, and such failure shall not affect the validity of this Third Amendment or the obligations of Tenant hereunder.In connection with the foregoing, Landlord agrees to utilize commercially reasonable efforts to deliver the Expansion Premises on or before the Target Delivery Date.The “Target Delivery Date” shall mean the later of (a) six (6) months following the earlier to occur of (i) Landlord's receipt of the Expansion Confirmation Notice, and (ii) the last day upon which Tenant may deliver the "Expansion Termination Notice" (as that term is defined in Section 7 below) (i.e., September 15, 2017), or (b) January 1, 2018.Effective upon the Expansion Commencement Date, the Existing Premises shall be increased to include the Expansion Premises.Landlord and Tenant hereby acknowledge that such addition of the Expansion Premises to the Existing Premises shall, effective as of the Expansion Commencement Date, increase the size of the Premises to approximately 68,440 rentable square feet.The Existing Premises and the Expansion Premises may hereinafter collectively be referred to as the "Premises".Notwithstanding the foregoing, in the event Landlord is not able to deliver the Expansion Premises to Tenant on or before June 1, 2018 (subject to extension by virtue of delays resulting from events of "Force Majeure" (as that term is defined below), then commencing on the Expansion Commencement Date, Tenant shall receive one (1) day of abatement of Base Rent with respect to the Expansion Premises for each day delivery of the Expansion Premises is delayed beyond June 1, 2018.For purposes of this Third Amendment, Force Majeure shall mean any prevention, delay or stoppage due to strikes, lockouts, labor disputes, acts of God, inability to obtain services, labor, or materials or reasonable substitutes therefor, governmental actions, civil commotions, fire or other casualty, and other causes beyond the reasonable control of the party obligated to perform (collectively, a "Force Majeure").Force Majeure shall not include a holdover of the Expansion Premises by the Third Party. 3.Lease Term. 3.1.Expansion Term.Landlord and Tenant acknowledge that Tenant's lease of the Existing Premises is scheduled to expire on February 6, 2019, pursuant to the terms of the Lease.Notwithstanding anything to the contrary in the Lease, the term of Tenant's lease of the Existing Premises is hereby extended and shall expire coterminously with the term of Tenant's lease of the Expansion Premises on May 31, 2028 (the "Expansion Expiration Date"), unless sooner terminated as provided in the Lease, as hereby amended, provided that in the event 761257.05/WLA 183305-00010/3-9-17/gjn/gjn -2- HCP LS Redwood City, LLC [Third Amendment] [Oncomed Pharmaceuticals, Inc.] Tenant timely exercises the Expansion Termination Right, then the Lease Term with respect to the Existing Premises shall still be extended to and shall expire on May 31, 2028.The period of time commencing on the Expansion Commencement Date and terminating on the Expansion Expiration Date, shall be referred to herein as the "Expansion Term." 3.2.Option Term.Landlord and Tenant acknowledge and agree that notwithstanding the extension of the Lease Term set forth in Section 3.1 above, Tenant shall retain one (1) option to extend the Expansion Term (with respect to the Expansion Premises) and to further extend the Lease Term (with respect to the Existing Premises) as set forth in Section 2.6 of the Original Lease (as amended pursuant to Section 5 of the Second Amendment), provided that all references to the "Premises" therein shall be deemed to be references to both the Existing Premises and the Expansion Premises. 4.Base Rent. 4.1.Existing Premises.Prior to September 1, 2016, Tenant continued to pay Base Rent (also referred to as “minimum rental” under the Lease) for the Existing Premises in accordance with the terms of the Lease.Commencing retroactively on September 1, 2016, and continuing throughout the remainder of the Lease Term, Tenant shall pay to Landlord monthly installments of Base Rent for the Existing Premises as follows: Period DuringExpansion Term AnnualizedBase Rent MonthlyInstallmentof Base Rent ApproximateMonthlyRental Rateper RentableSquare Foot September 1, 2016 – May 31, 2018 June 1, 2018 – May 31, 2019 June 1, 2019 – May 31, 2020 June 1, 2020 – May 31, 2021 June 1, 2021 – May 31, 2022 June 1, 2022 – May 31, 2023 June 1, 2023 – May 31, 2024 June 1, 2024 – May 31, 2025 761257.05/WLA 183305-00010/3-9-17/gjn/gjn -3- HCP LS Redwood City, LLC [Third Amendment] [Oncomed Pharmaceuticals, Inc.] June 1, 2025 – May 31, 2026 June 1, 2026 – May 31, 2027 June 1, 2027 – May 31, 2028 4.2.Existing Premises Abated Base Rent.Provided that Tenant is not then in default of the Lease (as hereby amended) beyond the applicable notice and cure periods set forth in the Lease, as amended, then during the period commencing on September 1, 2016 and ending on March 31, 2017 (the "Existing Premises Rent Abatement Period"), Tenant shall not be obligated to pay any Base Rent otherwise attributable to the Existing Premises during such Existing Premises Rent Abatement Period (the "Existing Premises Rent Abatement").Landlord and Tenant acknowledge that the aggregate amount of the Existing Premises Rent Abatement equals $1,327,294.50 (i.e., $189,613.50 per month).Tenant acknowledges and agrees that the foregoing Existing Premises Rent Abatement has been granted to Tenant as additional consideration for entering into this Third Amendment, and for agreeing to pay the rent and performing the terms and conditions otherwise required under the Lease (as hereby amended). 4.3.Expansion Premises.Commencing on the Expansion Commencement Date and continuing throughout the Expansion Term, Tenant shall pay to Landlord monthly installments of Base Rent (also referred to as “minimum rental” under the Lease) for the Expansion Premises as follows: Period DuringExpansion Term AnnualBase Rent MonthlyInstallmentof Base Rent ApproximateMonthlyRental Rateper RentableSquare Foot Expansion CommencementDate – May 31, 2019 June 1, 2019 – May 31, 2020 June 1, 2020 – May 31, 2021 June 1, 2021 – May 31, 2022 June 1, 2022 – May 31, 2023 June 1, 2023 – May 31, 2024 761257.05/WLA 183305-00010/3-9-17/gjn/gjn -4- HCP LS Redwood City, LLC [Third Amendment] [Oncomed Pharmaceuticals, Inc.] June 1, 2024 – May 31, 2025 June 1, 2025 – May 31, 2026 June 1, 2026 – May 31, 2027 June 1, 2027 – May 31, 2028 On or before the Expansion Commencement Date, Tenant shall pay to Landlord the Base Rent payable for the Expansion Premises for the first full month of the Expansion Term. 5.Tenant's Operating Cost Share of Operating Expenses. 5.1.Existing Premises.Notwithstanding the extension of the Lease Term as provided herein, Tenant shall continue to be obligated to pay Tenant's Operating Cost Share of the Operating Expenses in connection with the Existing Premises in accordance with the terms of the Lease; provided that Landlord and Tenant hereby acknowledge and agree that Tenant shall not be obligated to pay Tenant's Operating Cost Share of the Operating Expenses during the period commencing retroactively on September 1, 2016 through December 31, 2016.In connection with the foregoing, Landlord and Tenant acknowledge and agree that Tenant has paid minimum rental and Tenant's Operating Cost Share of the Operating Expenses for September 2016, October 2016 and November 2016, and accordingly, within forty-five (45) days following the full execution and delivery of this Third Amendment by Landlord and Tenant, Landlord shall deliver a check to Tenant reimbursing Tenant for such payments previously received by Landlord. 5.2.Expansion Premises.Except as specifically set forth in this Section 5.2, commencing on the Expansion Commencement Date, Tenant shall pay Tenant's Share of Direct Expenses in connection with the Expansion Premises in accordance with the terms of the Lease, provided that with respect to the calculation of Tenant's Operating Cost Share of the Operating Expenses in connection with the Expansion Premises, Tenant's Operating Cost Share shall equal 50% of the 900 Building. 6.Improvements.Except as specifically set forth in the Tenant Work Letter attached to this Third Amendment as Exhibit B (the "Tenant Work Letter"), Landlord shall not be obligated to provide or pay for any improvement work or services related to the improvement of the Expansion Premises.Landlord shall deliver the Expansion Premises to Tenant in good, vacant, broom clean condition, in compliance with all laws (to the extent required to obtain or maintain a certificate of occupancy for the Expansion Premises), with the roof water-tight and shall cause the plumbing, electrical systems, fire sprinkler system, lighting, and all other building systems serving the Expansion Premises to be in good operating condition and repair on or before the Expansion Commencement Date.Tenant shall otherwise accept the Expansion Premises and continue to accept the Existing Premises in their presently existing, "as-is" condition.For purposes of Section 1938 of the California Civil Code, Landlord hereby discloses 761257.05/WLA 183305-00010/3-9-17/gjn/gjn -5- HCP LS Redwood City, LLC [Third Amendment] [Oncomed Pharmaceuticals, Inc.] to Tenant, and Tenant hereby acknowledges that the Common Areas and the Premises have not undergone inspection by a Certified Access Specialist (CASp). 7.Expansion Premises Termination Right.Notwithstanding any provision to the contrary contained in the Lease (as amended), Tenant shall have the right (the "Expansion Termination Right"), upon written notice to Landlord (the "Expansion Termination Notice") delivered no later than September 15, 2017, to terminate Tenant's lease of the Expansion Premises only.Provided that Tenant timely delivers the Expansion Termination Notice as set forth above, then (i) the Lease with respect to the Expansion Premises only shall automatically terminate and be of no further force or effect, (ii) Landlord and Tenant shall be relieved of their respective obligations under the Lease, as amended, solely with respect to the Expansion Premises, (iii) the Premises shall be decreased to exclude the Expansion Premises and thereafter, all references in the Lease and this Third Amendment to the term "Premises" shall be deemed to refer to only the Existing Premises, (iv) the applicable portions of this Third Amendment which relate solely to the Expansion Premises (specifically including, without limitation, Sections 2, 4.3, 5.2 and 9) shall be deemed null and void and of no further force or effect, and the portions of this Amendment which relate solely to the Existing Premises shall remain unmodified and of full force and effect, and (v) Tenant shall only be entitled to receive the "Existing Premises Improvement Allowance" (as defined in the Tenant Work Letter) and Tenant would forfeit any and all right to the "Expansion Premises Improvement Allowance" (as defined in the Tenant Work Letter). In connection with the foregoing, Tenant hereby agrees that if prior to September 15, 2017, Tenant determines that Tenant shall lease the Expansion Premises pursuant to the terms of this Third Amendment, Tenant shall provide written notice of the same to Landlord (the "Expansion Confirmation Notice"), in which event Landlord and Tenant shall promptly thereafter execute an amendment (substantially in the form of ExhibitC attached hereto) to the Lease deleting the Expansion Premises Termination Right and confirming Tenant's lease of the Expansion Premises pursuant to the terms of this Third Amendment.Notwithstanding the foregoing documentation obligation, Landlord and Tenant hereby acknowledge and agree that Tenant's delivery of the Expansion Confirmation Notice (or Tenant's failure to timely deliver the Expansion Termination Notice) shall, in and of itself, conclusively establish Tenant's obligation to lease the Expansion Premises and Landlord’s obligation to lease to Tenant the Expansion Premises) on the express terms, covenants and conditions set forth in this Third Amendment. 8.Broker.Landlord and Tenant hereby warrant to each other that they have had no dealings with any real estate broker or agent in connection with the negotiation of this Third Amendment other than CBRE, Inc. (the "Broker"), and that they know of no other real estate broker or agent who is entitled to a commission in connection with this Third Amendment.Landlord shall pay the Brokers the commissions payable in connection with this Third Amendment pursuant to a separate agreement.Each party agrees to indemnify and defend the other party against and hold the other party harmless from any and all claims, demands, losses, liabilities, lawsuits, judgments, and costs and expenses (including, without limitation, reasonable attorneys' fees) with respect to any leasing commission or equivalent compensation alleged to be owing on account of the indemnifying party's dealings with any real estate broker or agent, other than the Broker.The terms of this Section 8 shall survive the expiration or earlier termination of the term of the Lease, as hereby amended. 761257.05/WLA 183305-00010/3-9-17/gjn/gjn -6- HCP LS Redwood City, LLC [Third Amendment] [Oncomed Pharmaceuticals, Inc.] 9.Insurance / Restoration.Landlord and Tenant agree that the Tenant Improvements under the Tenant Work Letter (and the Tenant Improvements under the Second Amendment) shall be deemed to be “Tenant Improvements constructed by Landlord” for purposes of Sections 10.1(c), 10.1(d) and 13.1(a) of the Lease. 10.No Mortgage.Landlord represents and warrants to Tenant that as of the date of this Third Amendment, neither the Premises, the 800 Building, the 900 Building nor the Center is subject to any existing ground lease, mortgage, deed of trust, sale/leaseback transaction or any other hypothecation for security. 11.No Further Modification.Except as set forth in this Third Amendment, all of the terms and provisions of the Lease shall remain unmodified and in full force and effect.The terms of that certain letter of intent dated September 19, 2016 executed by the parties hereto shall be deemed null and void and of no force or effect. [signatures contained on following page] 761257.05/WLA 183305-00010/3-9-17/gjn/gjn -7- HCP LS Redwood City, LLC [Third Amendment] [Oncomed Pharmaceuticals, Inc.] IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and year first above written. LANDLORD: TENANT: HCP LS REDWOOD CITY, LLC,a Delaware limited liability company ONCOMED PHARMACEUTICALS, INC.,a Delaware corporation By: /s/ Jonathan Bergschneider Jonathan Bergschneider By: /s/ Paul J. Hastings Executive Vice President Paul J. Hastings Print Name Its: Chairman & CEO 761257.05/WLA 183305-00010/3-9-17/gjn/gjn -8- HCP LS Redwood City, LLC [Third Amendment] [Oncomed Pharmaceuticals, Inc.] EXHIBIT A OUTLINE OF EXPANSION PREMISES 761257.05/WLA 183305-00010/3-9-17/gjn/gjn EXHIBIT A -1- HCP LS Redwood City, LLC [Third Amendment] [Oncomed Pharmaceuticals, Inc.] EXHIBIT B TENANT WORK LETTER This Tenant Work Letter shall set forth the terms and conditions relating to the initial improvement of the Premises for Tenant following the date of this Third Amendment.This Tenant Work Letter is essentially organized chronologically and addresses the issues of construction, in sequence, as such issues will arise during construction in the Premises.
